DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 36 and 40 are objected to because of the following informalities:
Claim 36, line 4: “polymers coating” should most likely read “polymers”.
Claim 40, line 2: “at a temperatures above 70°C” should read either “at temperatures above 70°C” or “at a temperature above 70°C”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b)
With respect to claim 38, the claim recites the limitation "the binder stratum" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 24, which claim 38 depends from, makes no mention of “a binder stratum”. However, claim 25 does mention “a binder stratum”. The claim has been interpreted as if it depends from claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-40 are rejected under 35 U.S.C. 103 as being unpatentable over Polykarpov et al. (US 2007/0116910 A1, “Polykarpov”) in view of SpecialChem (Polyurethane Resin for Adhesives & Sealants: Techno Brief) and the evidence Everything You Need To Know About Nylon (PA)) Sigma Aldrich (Poly(ethylene-co-acrylic acid)).

    PNG
    media_image1.png
    344
    586
    media_image1.png
    Greyscale
With respect to claims 24, 26, and 28, Polykarpov Fig. 1 discloses a multilayer structure, i.e. layered film, having a clear protective film 2, an adhesive layer 3, a barrier layer 4, a second adhesive layer 5, and a sealable layer 6 ([0099]). Polykarpov further discloses the multilayer structure, i.e. layered film, is used in medical products ([0130]), i.e. medical devices. The barrier layer 4 is impervious to gas, in particular oxygen and water vapor, and is made from metallic foils, polymeric films coated with one or more inorganic oxides, metallized polymeric films, and metallic foils laminated or adhered to polymeric films ([0052]) and thus corresponds to the barrier stratum presently claimed since the metal and inorganic oxides correspond to the at least partially inorganic material. The adhesive layer 5 is made from any known laminating adhesive, including polyurethane ([0059]) and corresponds to the prime stratum. The sealable layer 6 is made from heat sealable material ([0060]) including polyethylene, polypropylene, polyamides, polyesters, and blends thereof ([0062]). Therefore, the sealable layer 6 corresponds to the detachable carrier component detachably coupled to a secondary surface of the prime stratum presently claimed. Further, Polykarpov discloses the sealable layer 6 can be made from two different films such that when one is peeled  
Polykarpov does not disclose wherein the polyurethane in the adhesive layer is a thermoplastic polyurethane.
SpecialChem teaches thermoplastic polyurethanes offer excellent initial and final bonding and outstanding hot tack (page 1).
Polykarpov and SpecialChem are analogous inventions in the field of polyurethane adhesives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Polykarpov to be a thermoplastic polyurethane as taught by SpecialChem in order to provide an adhesive layer with excellent initial and final bonding and outstanding hot tack (SpecialChem, page 1). As a result of the combination, the adhesive layer 5, i.e. prime stratum, is made from thermoplastic polyurethane.
While there is no explicit disclosure from Polykarpov in view of SpecialChem regarding an E-modulus measured according to ASTM D882 of the first component being below 500 MPa and a water vapor transmission rate according to ASTM F1249 of the first component being less than 3 g/m2/24h, given that Polykarpov in view of SpecialChem discloses an identical structure made from identical components as that presently claimed, then it is clear that the first component would necessarily inherently have an E-modulus of less than 500 MPa according to ASTM D882 and a water vapor 2/24h according to ASTM F1249 as presently claimed.
With respect to claims 25 and 27, Polykarpov discloses the barrier layer is made from polymeric films coated with one or more inorganic oxides, metallized polymeric films, and metallic foils laminated or adhered to polymeric films ([0052]). The inorganic oxide layer and metallic foils and metallized layers correspond to the barrier stratum while the polymeric film corresponds to the binder stratum. Since the inorganic oxide, metallized film, and metallic foil is atop the polymeric film, and the barrier layer 4, i.e. barrier stratum, is atop the adhesive layer 5, i.e. prime stratum, the binder stratum is between the prime stratum and the barrier stratum as presently claimed and thus the binder stratum is attached to a primary surface of the prime stratum and the barrier stratum is attached to the binder stratum.
With respect to claim 29, Polykarpov discloses that the barrier layer materials used for the metallized film or foil includes aluminum, gold, silver, platinum, palladium, tin, nickel, cobalt, zinc, titanium, indium, or mixtures thereof; the inorganic oxides, i.e. ceramics, include aluminum oxides, silicon oxides, zinc oxides, titanium oxides, and mixed metal oxides or mixed metal-Si oxides ([0055]).
With respect to claim 30, Polykarpov discloses the metal foil or metallized film is vapor deposited ([0055]), i.e. is an applied coating. Since it is atop the prime stratum, it is an applied coating to the prime stratum as presently claimed.
With respect to claim 31, Polykarpov discloses the overall thickness of the structure is not more than 300 microns ([0021]) and the thickness of the sealable layer, i.e. detachable component, is about 5 to 120 microns ([0062]). Thus, the first prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the thickness of the first component, including over values presently claimed, in order to provide a multilayer structure capable of being folded upon itself without cracking or tearing ([0021]).
With respect to claim 32, Polykarpov discloses the oxygen transmission rate of the barrier layer is no more than 1 cm3/m2 per day, i.e. less than 1 cm3/m2/24h ([0053]). While there is no disclosure regarding the oxygen transmission rate of the prime stratum, given that Polykarpov in view of SpecialChem discloses an identical multilayered structure made from identical materials as that presently claimed, then it is clear the prime stratum would necessarily inherently have a low oxygen transmission rate, and thus the first component would necessarily inherently have an oxygen transmission rate according to ASTM D3985 of less than 100 cm3/m2/24h.
With respect to claim 33, Polykarpov discloses the barrier layer is made from polymeric films coated with one or more inorganic oxides, metallized polymeric films, and metallic foils laminated or adhered to polymeric films ([0052]). The inorganic oxide layer and metallic foils and metallized layers correspond to the barrier stratum while the polymeric film corresponds to the binder stratum. Polykarpov further discloses the polymeric films include polyethylene, polypropylene, polyesters, ethylene-acrylic acid 
[AltContent: textbox (Carboxylic acid functional side-group)]With respect to claim 34, Polykarpov discloses the barrier layer is made from polymeric films coated with one or more inorganic oxides, metallized polymeric films, and metallic foils laminated or adhered to polymeric films ([0052]). The inorganic oxide layer and metallic foils and metallized layers correspond to the barrier stratum while the polymeric film corresponds to the binder stratum. Polykarpov further discloses the polymeric film includes ethylene-acrylic acid copolymers ([0054]). As evidenced by Sigma Aldrich, poly(ethylene-co-acrylic acid), a type of ethylene-acrylic acid copolymer, has the structure shown below. The carboxylic acid group corresponds to the functional side-group presently claimed.

    PNG
    media_image4.png
    294
    504
    media_image4.png
    Greyscale
With respect to claim 35, Polykarpov discloses a clear protective coating 2 atop the barrier layer 4 ([0099]). The clear protective coating is made from resin, including a thermoplastic resin ([0071]), i.e. the protective layer is made from polymer coatings.
With respect to claim 36, Polykarpov discloses the barrier layer is made from polymeric films coated with one or more inorganic oxides, metallized polymeric films, and metallic foils laminated or adhered to polymeric films ([0052]). The inorganic oxide layer, metallic foils, metallized layers, and polymeric film correspond to the multilayer barrier stratum laminate alternating between a barrier layer comprising one of metals and ceramics, and a protective layer comprising one of polymer coatings.
With respect to claim 37, Polykarpov discloses a clear protective coating 2 atop the barrier layer 4 ([0099]). The clear protective coating is made from resins and includes additives such as antioxidants and pigments, i.e. colorants, ([0071]). Thus, the clear protective coating 2 corresponds to the additive stratum presently claimed.
With respect to claim 38, Polykarpov in view of SpecialChem does not disclose a plurality of the prime stratum, barrier stratum, and the binder stratum alternatingly arranged within the first component. However, Polykarpov discloses the barrier layer, which comprises a metal foil, metallized film, or inorganic oxide – corresponding to the barrier stratum – atop a polymeric film – corresponding to the binder stratum – serves to prevent or significantly retard the passage of oxygen and other gases through the In re Harza, 124 USPQ. The additional layers correspond to the plurality of the prime stratum, barrier stratum, and binder stratum alternatingly arranged within the first component.
With respect to claim 39,
With respect to claim 40, Polykarpov discloses the barrier layer is made from polymeric films coated with one or more inorganic oxides, metallized polymeric films, and metallic foils laminated or adhered to polymeric films ([0052]). The inorganic oxide layer and metallic foils and metallized layers correspond to the barrier stratum while the polymeric film corresponds to the support material. Polykarpov further discloses the polymeric film includes high-density polyethylene (HDPE), polypropylene (PP), and polyesters (PET) ([0054]), which are identical to that of the present invention (see instant specification, page 3, lines 20-28). Thus, while there is no explicit disclosure from Polykarpov in view of SpecialChem of the polymeric film having mechanical stability at temperatures above 70°C, given that Polykarpov in view of SpecialChem discloses identical materials for the support material as that of the present invention, then it would necessarily inherently have mechanical stability at temperatures above 70°C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A RICE/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787